RENDERED: MARCH 12, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                   NO. 2019-CA-0964-MR

GERALD WILLIAMS                                   APPELLANT


          APPEAL FROM MAGOFFIN CIRCUIT COURT
v.         HONORABLE THOMAS M. SMITH, JUDGE
                  ACTION NO. 11-CR-00022


COMMONWEALTH OF KENTUCKY                           APPELLEE




AND                NO. 2020-CA-0638-MR


GERALD WILLIAMS                                   APPELLANT


          APPEAL FROM MAGOFFIN CIRCUIT COURT
v.         HONORABLE THOMAS M. SMITH, JUDGE
                  ACTION NO. 11-CR-00022


COMMONWEALTH OF KENTUCKY                           APPELLEE
                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

DIXON, JUDGE: Gerald Williams appeals the orders of the Magoffin Circuit

Court, entered May 20, 2019, and April 24, 2020, respectively, denying his

motions for post-conviction relief.1 After careful review of the record, briefs, and

law, we affirm.

                    FACTS AND PROCEDURAL BACKGROUND

                On June 16, 2011, Williams was indicted on charges of rape first

degree2 and unlawful imprisonment first degree.3 On September 14, 2012,

Williams pled guilty to unlawful imprisonment first degree and an amended charge

of rape second degree4 in exchange for a fifteen-year sentence to be probated for

five years. A judgment in accordance with the plea was entered on March 22,

2013. In April 2016, Williams’s probation was revoked, and he was sentenced to

serve fifteen years’ incarceration.



1
 As the appeals arise from the same underlying criminal action and share a nexus of facts, we
have elected to address the appeals simultaneously in this consolidated opinion.
2
    Kentucky Revised Statutes (KRS) 510.040, charged as a Class B felony.
3
    KRS 509.020, a Class D felony.
4
    KRS 510.050, a Class C felony.

                                               -2-
                Thereafter, Williams, pro se, filed several motions seeking to modify

or vacate his sentence. Notably, on April 10, 2018, he filed an RCr5 11.42 motion

asserting there was no factual basis to support his plea to rape second degree. This

motion was promptly denied. Williams appealed, No. 2018-CA-0983-MR, but the

appeal was later dismissed by this Court after Williams failed to file a brief.

                On February 1, 2019, Williams filed a CR6 60.02 motion, again

arguing that his conviction was improper because there was no factual basis to

support his plea. On April 26, 2019, the circuit court entered an order scheduling a

hearing on the motion. Williams then moved for the appointment of counsel. The

CR 60.02 motion came before the court on May 15, 2019, where Williams

appeared without counsel. After hearing arguments on the motion for relief, the

court denied the motion as untimely and granted Williams’s motion for

appointment of counsel. No. 2019-CA-0964-MR is Williams’s appeal of that

order.

                While his first appeal was still pending, Williams filed a motion

pursuant to CR 60.02, CR 60.03, and the Eighth Amendment to the United States

Constitution seeking relief from his sentence due to the SARS-CoV2 (COVID-19)

pandemic and his poor health. This motion was also denied, and No. 2020-CA-


5
    Kentucky Rules of Criminal Procedure.
6
    Kentucky Rules of Civil Procedure.

                                            -3-
0638-MR concerns that appeal. Additional facts will be introduced as they become

relevant.

                            STANDARD OF REVIEW

             We review the denial of post-judgment motions for abuse of

discretion. Young v. Richardson, 267 S.W.3d 690, 697-98 (Ky. App. 2008). “The

test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

                         APPEAL NO. 2019-CA-0964-MR

             In his first appeal, Williams asserts the court erred in denying his CR

60.02 motion by: (1) convicting him of a crime he could not have statutorily

committed; (2) denying his motion as untimely; and (3) failing to appoint counsel

prior to the hearing on his motion. We need not address these arguments in detail

because the underlying claim is not properly before the Court.

             While CR 60.02 does permit a court to relieve a movant from a

judgment upon delineated grounds, it is only for relief that is not available by

direct appeal or under RCr 11.42. Gross v. Commonwealth, 648 S.W.2d 853, 856

(Ky. 1983). A defendant is precluded from raising CR 60.02 claims which were,

or reasonably could have been, raised by way of RCr 11.42 proceedings. Id. at

857.


                                          -4-
               A claim regarding the factual basis for a plea is one that reasonably

could have been raised by RCr 11.42 proceedings. Further, here, Williams is

attempting to relitigate a claim previously raised in his prior RCr 11.42 motion,

which is impermissible. Accordingly, we will not disturb the trial court’s order in

this appeal.

                          APPEAL NO. 2020-CA-0638-MR

               In his second appeal, Williams argues the court erred in denying his

motion to vacate or amend his sentence pursuant to CR 60.02, CR 60.03, and the

Eighth Amendment to the United States Constitution. We disagree.

               A court may, where it is just, relieve a party from a final judgment if it

is demonstrated that reasons of an extraordinary nature justify such relief. CR

60.02(f). Williams, a 55-year-old man, asserts he has serious health concerns,

noting that his gallbladder was removed in 2017 and that he has undergone daily

treatments for serious liver trouble and chronic obstructive pulmonary disease

(COPD) since July 2019. Williams argues that these health concerns, combined

with the COVID-19 pandemic and the heightened vulnerability of the prison

population, constitute an extraordinary circumstance and justify relief.

               As the Commonwealth correctly noted in its brief, this Court has long

held that CR 60.02 is limited in scope to “significant defect[s] in the trial

proceedings or evidence at trial, etc., such that a ‘substantial miscarriage of justice


                                           -5-
will result from the effect of the final judgment.’” Wine v. Commonwealth, 699

S.W.2d 752, 754 (Ky. App. 1985) (quoting Wilson v. Commonwealth, 403 S.W.2d

710, 712 (Ky. 1966)).7 The Court reaffirmed this holding in Ramsey v.

Commonwealth, and it further held that “physical ailments of a defendant are not

tantamount to trial defects and therefore do not amount to claims of an

extraordinary nature justifying (CR 60.02) relief.” 453 S.W.3d 738, 739 (Ky. App.

2014) (internal quotation marks omitted). While Williams argues that the COVID-

19 pandemic and the unique threats to the prison population distinguish his claim

from Ramsey, his claims are nevertheless predicated upon factors unrelated to trial

defects and, thus, exceed the scope of CR 60.02. Accordingly, the trial court did

not abuse its discretion in denying relief under this provision.

               In the alternative, Williams argues relief is appropriate pursuant to CR

60.03, which provides that “Rule 60.02 shall not limit the power of any court to

entertain an independent action to relieve a person from a judgment . . . on

appropriate equitable grounds.” To be successful, a movant must: “(1) show that

they have no other available or adequate remedy; (2) demonstrate that movants’

own fault, neglect, or carelessness did not create the situation for which they seek

equitable relief; and (3) establish a recognized ground—such as fraud, accident, or



7
  Court of Appeals held that the hardship appellant’s family incurred as a result of appellant’s
incarceration was not proper grounds for CR 60.02 relief.

                                                -6-
mistake—for the equitable relief.” Bowling v. Commonwealth, 163 S.W.3d 361,

365 (Ky. 2005) (emphasis omitted), abrogated on other grounds by Woodall v.

Commonwealth, 563 S.W.3d 1 (Ky. 2018).

             Williams argues, and the Commonwealth agrees, that he bears no fault

for his health problems or the COVID-19 pandemic; however, the Commonwealth

asserts Williams has other available avenues of relief, such as administrative action

to address the conditions of his confinement, and that he has failed to identify a

recognized ground for relief. We agree. Williams does not address whether there

are alternative avenues of relief. Moreover, the cited authority does not justify the

application of CR 60.02 relief where Williams’s health and the COVID-19

pandemic do not amount to fraud, accident, or mistake. As such, the court did not

err in denying the motion.

              Williams further maintains that his continued confinement violates

the Eighth Amendment prohibition against cruel and unusual punishment where he

is unable to take sufficient protective action against contracting COVID-19, given

his heightened vulnerability for serious complications therefrom. While we are not

insensitive to Williams’s concerns, this argument likewise fails because the claim

does not arise from the trial proceedings or the sentence itself but, rather, from the

present conditions of Williams’s confinement. Conditions of confinement claims

are civil in nature; as such, the sentencing court is not the proper forum to address


                                          -7-
them. See, e.g., Ramsey, 453 S.W.3d at 739 (CR 60.02 not the appropriate means

for seeking relief on deprivation of desired medical treatment while incarcerated),

and KRS 454.415 (inmates raising conditions of confinement claims must exhaust

administrative remedies prior to seeking relief by civil proceedings). Because we

find that the sentencing court was not the correct forum to raise this claim, the

court did not err in denying relief.

             Finally, Williams argues the court erred by relying solely on the

seriousness of his charges and in denying him an evidentiary hearing. Even if the

court’s rationale were flawed, we have concluded Williams is not entitled to the

requested relief, and we are permitted to affirm the court’s decision based on any

reason supported by the record. Fischer v. Fischer, 348 S.W.3d 582, 591 (Ky.

2011), abrogated on other grounds by Nami Res. Co., L.L.C. v. Asher Land and

Mineral, Ltd., 554 S.W.3d 323 (Ky. 2018). As Williams is not entitled to relief,

the court did not err in denying the motion without a hearing.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the orders of the Magoffin

Circuit Court denying Williams’s post-conviction motions are hereby AFFIRMED.



             ALL CONCUR.




                                         -8-
BRIEFS FOR APPELLANT:    BRIEFS FOR APPELLEE:

Andrea Reed              Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Kristin L. Conder
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-